UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PEDRO SOSA,
                               Plaintiff,
                                                                      16-CR-613 (JPO)
                     -v-
                                                                      19-CV-9225 (JPO)
 UNITED STATES OF AMERICA,
                     Defendant.                                           ORDER



J. PAUL OETKEN, District Judge:

       To date, the Court has not received Plaintiff’s response to the Government’s submission

opposing his motion to vacate, set aside, or correct his sentence pursuant to 28 U.S.C. § 2255.

If he wishes to file a response, he shall do so on or before February 11, 2020. If no response is

received by that date, the motion will be considered fully briefed.

       SO ORDERED.

Dated: January 21, 2020
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge



COPY MAILED TO PRO SE PARTY BY CHAMBERS
